Citation Nr: 0834390	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-32 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation for diabetes 
mellitus in excess of 10 percent prior to November 16, 2004.

2.  Entitlement to an evaluation for diabetes mellitus in 
excess of 20 percent beginning November 16, 2004.

3.  Entitlement to a compensable (increased) evaluation for 
hearing loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	A Prison Chaplain



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1968 to May 
1970, including approximately one year in Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

As reflected in correspondence of record and a VA Form 21-22a 
submitted in July 2008, the appellant has designated a prison 
chaplain with power of attorney to represent him in this 
matter in accordance with the requirements of 38 C.F.R. 
§ 14.630.

The RO, in a September 2004 rating decision, granted service 
connection for diabetes mellitus and assigned an evaluation 
of 10 percent, effective October 7, 2001.  In a June 2005 
rating action, the RO increased the diabetes mellitus 
disability evaluation to 20 percent, effective November 16, 
2004.  However, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the diabetes mellitus rating 
issues are as set out on the title page.

The appellant has appealed the initial rating that was 
assigned to the diabetes mellitus disability when service 
connection was granted.  The appellant is thus asking for a 
higher rating for the diabetes mellitus disability effective 
from the date service connection was granted.  Consequently, 
the evidence to be considered includes that for the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


The issues of entitlement to a compensable evaluation for the 
hearing loss disability and entitlement to service connection 
for a skin disorder are addressed in the REMAND portion of 
the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service-connected diabetes mellitus was 
treated by a restricted diet alone prior to November 2004.

2.  The medical evidence of record reflects that the 
appellant was first prescribed an oral hypoglycemic agent in 
November 2004.

3.  The medical evidence of record does not reflect that the 
appellant's service-connected diabetes mellitus is being 
treated with insulin.

4.  The appellant's service medical treatment records contain 
no findings or diagnoses of any psychiatric disorder.

5.  There is no evidence of record to establish the existence 
of any psychiatric disorder within one year of the 
appellant's separation from service.

6.  The appellant does not have a current diagnosis of PTSD 
attributable to his in-service experiences.


CONCLUSIONS OF LAW

1.  Prior to November 2004, the criteria for an initial 
evaluation in excess of 10 percent for the service-connected 
diabetes mellitus disability were not met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.119 
Diagnostic Code 7913 (2007); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

2.  Beginning in November 2004, the criteria for an 
evaluation in excess of 20 percent for the service-connected 
diabetes mellitus disability have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.119 
Diagnostic Code 7913 (2007).

3.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's two-tiered increased rating claim arises from 
his disagreement with the initial evaluation following the 
grant of service connection for his diabetes mellitus 
disability.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the diabetes mellitus 
increased rating claims.

Turning to the post-traumatic stress disorder (PTSD) service 
connection claim, the appellant was notified of the elements 
required to service connect a condition by correspondence 
dated in October 2002, July 2003, December 2003, and March 
2005.  Those documents informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
The letters informed the appellant of what sorts of evidence 
could substantiate his PTSD service connection claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of VCAA-compliant notice after the initial 
rating decision was issued by the AOJ, did not affect the 
essential fairness of the adjudication because the appellant 
could, as a reasonable person, be expected to understand what 
was needed to establish service connection for PTSD from the 
various notice letters sent to him by the RO, from the 
Statement of the Case (SOC) and the Supplemental Statements 
of the Case (SSOCs).

In particular, the March 2005 letter informed the appellant 
of the need for medical evidence that demonstrated that he 
had a current PTSD disability; that the evidence had to show 
a relationship between the current symptomatology and the 
claimed in-service stressor; that the evidence had to include 
credible supporting evidence that the claimed stressor 
occurred; and that he should inform the RO about treatment at 
VA facilities and Vet Centers.  The letter also included a 
request for information about his claimed stressors.  The 
July 2003 letter provided a similar explanation of what was 
required to demonstrate service connection.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed for his PTSD 
service connection claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, post-service private and state government medical 
records have been associated with the claims file.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence the appellant was ever 
assigned a medically competent Axis I diagnosis of PTSD at 
any time.  The appellant maintains that he currently has PTSD 
that is linked to his service, but there is no evidence of 
record to establish that the appellant has the medical 
expertise that would render competent his statements as to 
the proper diagnosis.  The record does not establish that the 
appellant or his representative has the medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did advise 
the appellant of such information concerning ratings and 
effective dates in letters dated in February 2007, and May 
2007, because the appellant's claims are being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of benefits are not relevant.  
Proceeding with this case in its current procedural posture 
would not therefore inure to the appellant's prejudice.

The appellant was provided with notice as to the medical 
evidence needed for service connecting PTSD, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased initial rating

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).  

In this case, the Board notes that the appellant has already 
been granted service connection for peripheral neuropathy of 
each lower extremity secondary to the diabetes mellitus 
disability.  Furthermore, the question of secondary service 
connection for a skin condition as due to or aggravated by 
the diabetes disability is addressed in the REMAND section 
below.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 7913, a 10 percent rating is warranted 
for diabetes mellitus manageable by restricted diet only.  
A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  

A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1). 

Review of the medical evidence of record reveals a private 
treating physician of the appellant documented the existence 
of diet controlled diabetes mellitus in a note dated in 
September 1996.  A January 1998 letter from a private 
physician states that the appellant was on a diet for control 
of his diabetes.  The appellant underwent a physical 
examination at a facility of the Arkansas Department of 
Corrections (DOC) in December 2001.  A diagnosis of non-
insulin-dependent diabetes mellitus (NIDDM) was listed for 
the appellant at that time.  A DOC medical record entitled 
'Diabetic Chronic Care Flow Sheet' and dated in November 
2004, states that the appellant was started on Metformin 
(Glucophage).  A DOC treatment note dated two weeks later 
states that the appellant's NIDDM was well controlled on 
Metformin.  A DOC treatment note dated in May 2005 indicates 
that the appellant's diabetes was being managed through the 
use of the American Diabetes Association (ADA) diet and 
Glucophage.  In August 2006, the appellant was noted by DOC 
health care personnel to still be on Glipizide.  

The evidence of record shows that the appellant's diabetes 
mellitus had been managed solely by means of a restricted 
diet prior to November 2004.  At that time, the appellant was 
started on an oral medication, Metformin (Glucophage).  There 
is no medical evidence of record to establish that the 
appellant has been prescribed insulin for the treatment of 
his diabetes mellitus.  There is no evidence that the 
appellant was ever diagnosed with, or treated for, episodes 
of ketoacidosis or hypoglycemic reactions.

The clinical evidence as measured against the applicable 
rating schedule does not support the appellant's assertions.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The preponderance of 
the objective medical evidence does not support an initial 
evaluation in excess of 10 percent prior to November 2004 for 
the appellant's diabetes mellitus disability because there is 
no evidence of treatment with insulin or any oral 
hypoglycemic agent prior to November 2004.  Likewise, the 
preponderance of the objective medical evidence of record 
does not support any finding that the appellant's service-
connected diabetes mellitus has been regulated with insulin 
at any time.  Nor does the evidence of record reveal any 
episodes of ketoacidosis or hypoglycemic reactions.  
Accordingly, the Board does not find that the appellant's 
symptoms more nearly approximate the criteria for an 
evaluation greater than 20 percent from November 2004 onward.

Notwithstanding the above discussion, ratings in excess of 
the assigned 10 and 20 percent schedular evaluations for the 
appellant's diabetes disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
diabetes disability addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for diabetes mellitus, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any extensive post-service 
hospitalization or treatment since 2001 for his service-
connected diabetes disability, and he has not demonstrated 
marked interference with employment due to the diabetes 
disability alone.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected diabetes disability at issue 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent, as well 
as the claim for an evaluation in excess of 20 percent 
beginning in November 2004.  In arriving at the above 
conclusions, the Board has considered the history of the 
appellant's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Based upon the guidance of the Court in Hart, the 
Board has considered whether a staged rating is appropriate 
for the diabetes mellitus disability at issue in this case.  
The Board has not found any variation in the appellant's 
symptomatology or clinical findings that would warrant the 
assignment of any additional staged ratings in this case 
beyond the two tiers already established.

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
each tier of the appellant's diabetes claim, the benefit-of-
the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

II.  Service connection claim

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, including psychoses, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant contends that he has PTSD.  He also contends 
that this condition is related to his military service.  In 
his October 2002 claim for service connection, the appellant 
declared that this condition had been untreated since 1969.

Review of the evidence of record reveals that the appellant 
submitted a VA Form 21-526e in June 1970.  While the 
appellant claimed entitlement to service connection for 
hearing loss in that application, he made no mention of any 
psychiatric problems.  The service medical treatment records 
for the appellant do not contain any diagnosis of any 
psychiatric condition.

The evidence of record includes private medical treatment 
records dated between 1970 and 1998; these records do not 
include any notation of any diagnosis of PTSD - nor is there 
any record of treatment for PTSD.  In December 1997, a 
private physician who had been treating the appellant since 
1981 prescribed Paxil for the appellant.  A January 1998 
letter from this physician to an Arkansas county judge stated 
that the appellant's present medical problems included a 
depressive mood disorder.  The physician also stated that the 
appellant was taking Paxil daily for depression; the doctor 
included no mention of any problems with PTSD-related 
symptoms.

The appellant was hospitalized in August 1997 with a history 
of depressed mood and suicidal ideation.  The appellant was 
noted to be extremely anxious over recent charges of child 
sex abuse against him.  Other stressors were noted to include 
the death of his mother 18 months prior, but there was no 
mention of anything related to the appellant's military 
service.  The hospital discharge summary included an Axis I 
diagnosis of major depression, moderate, single episode.  No 
diagnosis of PTSD was rendered.

The evidence of record includes a one-paragraph letter from a 
private psychiatric counselor that was received in August 
2004.  In that letter, the counselor states that she met with 
the appellant on two occasions between November 1997 and 
December 1997 (the appellant as in the county jail at the 
time).  She described him as being severely depressed and 
withdrawn with flat affect at that time.  She indicated that 
the appellant had, as part of his history, related some of 
his traumatic experiences in Vietnam and the difficulty he 
experienced in returning to civilian life.  However, there 
was no mention of the fact that the appellant had been 
charged with the rapes of two boys in October 1997.  The 
counselor went on to state that the experiences described 
were consistent with a diagnosis of PTSD.  She rendered this 
diagnosis without mentioning any symptoms other than 
depression and flat affect.

The evidence of record includes private psychologist data 
from testing of the appellant conducted in January 1998.  
This testing indicates that various diagnoses, including 
PTSD, should be considered for the appellant.  There was no 
mention of a definitive diagnosis.

In February 1998, the appellant entered a facility of the DOC 
to begin his three life terms plus three 40-year terms (all 
running concurrently) that resulted from his five guilty 
pleas and one no-contest plea to the charges of rape.  At 
that time, he underwent a DOC psychiatric evaluation.  He 
reported that he had never seen anyone about any type of 
psychological problem.  The appellant stated that he had come 
"back home from Vietnam feeling a lot more confident because 
he had been managing a platoon of men and equipment."  The 
appellant also stated that he decided not to pursue a law 
degree and be a lawyer like his father because it was not the 
thing for him.  Instead he went to work at a local business 
from then until his legal difficulties.  The appellant said 
that he had been a technical expert who engaged in pre-
litigation evaluation of data.  He also said that he had 
owned and operated a real estate business in addition to his 
job.  The appellant stated that he felt that he had a good 
family life and relationship with his wife.  He made no 
mention of any distressing experiences in Vietnam or any 
PTSD-related symptoms.  The DOC psychiatrist rendered Axis I 
diagnoses of adjustment disorder with depressed mood, 
pedophilia and possible dysthymia.  

Review of the DOC medical treatment record for the appellant 
dated between 1998 and 2006 does not reveal any diagnosis of, 
or treatment for, PTSD.  For example, a therapist progress 
note dated in July 2001 contains no mention of PTSD.

In November 2002, the appellant's brother sent a letter to 
the RO in which he avowed that the appellant sent home tapes 
from Vietnam in which he was frequently crying and talking 
about the horrors of war.  The appellant's brother also 
stated that the appellant demonstrated extreme changes in his 
personality after service and that he had suffered from 
anxiety and depression throughout his adult life.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

As with any other disability claimed to be related to 
service, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this matter, the appellant is not shown by the 
preponderance of the competent medical evidence, both during 
and post-service, to have PTSD.  Review of the appellant's 
service medical records does not reveal any complaints of 
psychiatric problems.  The appellant was not treated for, or 
diagnosed with any psychiatric problem while he was in 
service.  The report of the appellant's May 1970 separation 
examination indicates that he was psychiatrically normal.

Post-service, as noted above, the appellant was treated by 
private physicians on various occasions between 1970 and 
1997, and the associated records contain no diagnosis of 
PTSD.  The appellant underwent a DOC psychiatric evaluation 
at the time of his entry into prison without an Axis I 
diagnosis of PTSD being rendered.  No diagnosis was rendered 
during his subsequent therapy.

Even if the appellant's described stressors of record are 
presumed arguendo to have occurred, and thereby meeting the 
service connection prong of an in-service event as in Caluza, 
above, there must be competent medical evidence of a 
diagnosis for service connection to be granted.  Forcier v. 
Nicholson, 19 Vet. App. 414, 423 (2006).  The Board must 
therefore evaluate the competent medical evidence of record.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

In weighing this evidence, it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  On the 
one hand, there are the statements of the appellant to the 
effect that he exhibits symptoms of PTSD and that he has 
PTSD.  There is also the August 2004 letter from a private 
counselor who indicated a diagnosis of PTSD was appropriate.  

However, in rendering this diagnosis, the counselor did not 
discuss or delineate the diagnostic criteria, including those 
related to stressors, set forth in the DSM-IV and she never 
stated whether or not the appellant met those criteria.  
There is no evidence in the appellant's clinical picture to 
establish the existence of an intrusive and distressing level 
of recollections that satisfy the requirements of the DSM-IV 
Criterion B for a diagnosis of PTSD.  There is no evidence in 
the appellant's clinical picture to establish avoidance of 
stimuli associated with the trauma and the numbing of general 
responsiveness which were required under the DSM-IV Criterion 
C to establish a diagnosis of PTSD.  Furthermore, there is no 
evidence in the appellant's clinical picture that he meets 
the requirements of Criterion D in that there is no clinical 
showing that he has constant irritability or any difficulty 
concentrating due to war experiences.  Thus, because signs 
and symptoms of PTSD meeting the DSM-IV criteria have not 
been identified by the counselor, this diagnosis of PTSD by 
her is of limited probative value.

In addition, apart from evidence that the counselor's 
assessment was made on the basis of primarily the appellant's 
account, the facts underlying the opinion are unknown.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (It is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran.).

On the other hand, the appellant underwent extensive 
evaluations, the complete reports of which are of record, by 
psychiatrist at a private hospital in August 1997, and a DOC 
psychiatrist who examined the appellant in February 1998.  
Neither of these evaluations resulted in a diagnosis of PTSD.  
Furthermore, the appellant was assigned Axis I diagnoses of 
major depression, adjustment disorder with depressed mood, 
pedophilia and possible dysthymia; no other Axis I diagnosis 
has been rendered at any time by any of the appellant's 
private medical care providers or by DOC mental health 
personnel.  Thus, no diagnosis of PTSD has been established.

The Board accordingly finds that the only competent medical 
evidence of record shows that appellant does not have PTSD.  
The Board is cognizant of the statements of the appellant, 
his brother and his representative to the effect that he 
experiences PTSD that is due to in-service occurrences.  
However, the evidence does not indicate that any one of them 
possesses medical expertise.  They are not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995).  To the extent that their statements represent 
evidence of continuity of symptomatology, without more these 
statements are not competent evidence of a diagnosis of a 
psychiatric disorder, nor do they establish a nexus between 
an acquired psychiatric condition and the appellant's 
military service.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

The Board concludes that the evidence presented for and 
against the claim for service connection for PTSD is not in 
approximate balance such that a grant of the requested 
benefit is required by 38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial evaluation for diabetes mellitus in 
excess of 10 percent prior to November 2004 is denied.

Entitlement to an evaluation for diabetes mellitus in excess 
of 20 percent beginning in November 2004 is denied.

Entitlement to service connection for PTSD is denied.


REMAND

A determination has been made that additional development of 
the remaining issues is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for action as described 
below.

The appellant has contended that his hearing loss disability 
has increased in severity since his last VA examinations for 
that condition.  The appellant's claim for an increased 
evaluation for the hearing loss disability cannot be fairly 
decided on the basis of the medical evidence currently of 
record.  Therefore, the claim is remanded so that additional 
evidence may be associated with the claims file.

In particular, the Board notes that DOC records indicate that 
the appellant wears a hearing aid in his left ear.  
Furthermore, an undated DOC 'Initial Report of Physical 
Examination' was completed when the appellant was 58 years 
old; this record indicated that the appellant was 
experiencing decreased hearing in his right ear and that 
"audio ordered."  Based on the appellant's age, it appears 
that note is from 2004 or 2005.  However, no such audio 
testing results are of record.  VA is, therefore, on notice 
of records that may be probative to the claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The AMC/RO must attempt to 
obtain these records and associate them with the claims file.

Turning to the appellant's claim for a skin disorder, it 
appears from the DOC medical evidence of record that the 
appellant was treated for a fungus on his legs, back and 
forehead in February 2002.  At the same time, there was an 
ulcer on his right ankle.  In June 2003, the appellant was 
noted to have a generalized rash.  A May 2005 note states 
that a "diabetic ulcer opened up on right ankle."  Thus, it 
appears that some of the appellant's skin complaints may be 
related to his service-connected diabetes disability.  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Furthermore, service connection is warranted for a disability 
that is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

The RO has not analyzed the appellant's skin disorder service 
connection claim with consideration of a theory of secondary 
service connection by way of aggravation.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim).  The evidence of record at this time does not 
delineate whether or not the appellant's claimed skin 
disorder is related by any possible theory, including 
aggravation, to his diabetes mellitus disability. 

Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  The RO has 
not yet discussed the theory of secondary service connection 
via aggravation.  This must be addressed on remand.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that 
the Board's task is to make findings based on evidence of 
record - not to supply missing facts.  Beaty v. Brown, 6 Vet. 
App. 532 (1994).  Thus, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board is fully cognizant that the appellant is serving 
concurrent life and 40-years terms in prison and that the 
U.S. Court of Appeals for Veterans Claims (Court) has 
recognized that VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  See Bolton v. Brown, 8 Vet. App. 
185, 191 (1995) (holding that the Secretary lacked the 
authority to compel the warden of a state prison to release a 
veteran for psychiatric examination).  Nevertheless, VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement.  [Incarcerated veterans] are 
entitled to the same care and consideration given to their 
fellow veterans."  See Bolton, 8 Vet. App. at 191, quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Review of 
the evidence of record reveals that the DOC has refused to 
transport the appellant to a VA facility for evaluation.  
However, the evidence of record does not document any refusal 
by DOC of the examination of the appellant by VA personnel.  
Indeed, it appears that an obligation to arrange for such 
examination was recognized, but the arrangements were never 
made due to a lack of follow-up.  

On remand, the AMC/RO must take all reasonable steps to 
secure examination of the appellant.  The Board notes that 
the Arkansas DOC has a website which lists e-mail, telephone 
and fax information.  In addition, a telephone number is 
given for the Health and Correctional Programs Medical 
Services.  It would appear that utilization of these 
resources should result in satisfactory communication between 
the prison health care providers and the AMC/RO.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed with regard to the 
issues on remand. 

2.  The AMC/RO should contact the 
appellant to obtain the necessary 
release(s) required to obtain his 
Arkansas DOC records that have not been 
previously secured.  In particular, the 
records of all audiometric testing, 
hearing aid provision, and all skin-
related services/evaluations must be 
obtained, with assistance from the 
appellant and his representative as 
needed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  The AMC/RO should schedule the 
veteran for an in-prison VA audiometric 
evaluation to determine the current 
severity of his hearing loss.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  If such an evaluation 
cannot be scheduled, documentation of 
this must be included in the claims file.

4.  The appellant should be scheduled for 
an in-prison VA dermatology examination 
to determine the nature, etiology and 
extent of all current skin pathology.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
file should be provided to the examiner 
for review in connection with the 
examination.  If such an examination 
cannot be scheduled, documentation of 
this must be included in the claims file.  
In addition, the opinions should be 
provided based on review of the claims 
file if the examination does not take 
place.

Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiner should 
express opinions concerning the questions 
below.  A rationale should be provided 
for all opinions expressed.  If the 
information sought cannot be determined 
or is not ascertainable, the examiner 
should so state and explain why the 
question posed cannot be answered.  The 
examiner should opine as to:
	(a) the etiology, onset, extent and 
severity of any currently manifested 
dermatological pathology of the head, 
trunk and each of the extremities; 
	(b) whether each of the appellant's 
dermatological conditions, if any, is 
related to any incident of his August 
1968 to May 1970 active service, 
including exposure to herbicides in 
Vietnam;  
	(c) whether, based on what is 
medically known about causes or possible 
causes of each of the appellant's skin 
disorders, any one of the veteran's 
current skin disorders is caused by his 
diabetes mellitus as opposed to some 
other factor or factors.  
	(d) whether the veteran's diabetes 
mellitus aggravated, contributed to, or 
accelerated any one of his current skin 
disorders; and
	(e) if the veteran's diabetes 
mellitus aggravated, contributed to, or 
accelerated any such skin disorder, to 
what extent, stated in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.

In conjunction with the examination, the 
appellant should be asked to identify all 
affected areas and symptomatology in 
terms of frequency, duration and extent 
of the symptoms.  All indicated studies 
should be completed.  The number and 
location of skin growths, lesions, rashes 
and fungal infection should be noted.  
The shape, color, and extent, including a 
description of the size (percentage) of 
each exposed and non-exposed affected 
area, for each of the service-connected 
lesions should also be noted, as well as 
the degree of disfigurement.  The 
examiner should also note whether any 
exudation, itching or exfoliation is 
shown, as well as the extent of the 
limitation of function of any affected 
body part, if any.  The examiner should 
record whether the veteran is currently 
using medication for each of his skin 
conditions and if so, the extent to which 
that condition is ameliorated thereby.  
Color photographs of affected areas 
should be made.

5.  Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The re-adjudication should 
include consideration of whether any 
claimed skin disorder has been caused or 
made worse by the appellant's service-
connected diabetes disability.

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  No action by the 
appellant is required until he receives further notice.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


